 



EXHIBIT 10.5
eFunds Corporation
2000 STOCK INCENTIVE PLAN
(as amended as of May 20, 2005)
Section 1. Purpose.
The purpose of the Plan is to promote the interests of the Company and its
stockholders by aiding the Company in attracting and retaining employees,
officers, directors, consultants and advisors capable of assuring the future
success of the Company, by offering such persons incentives to put forth maximum
efforts for the success of the Company’s business, and by affording such persons
an opportunity to acquire a proprietary interest in the Company.
Section 2. Definitions.
As used in the Plan, the following terms shall have the meanings set forth
below:

(a)   “Affiliate” shall mean any entity that, directly or indirectly through one
or more intermediaries, is controlled by the Company and any entity in which the
Company has a significant equity interest, in each case as determined by the
Committee. As used in this definition, “control” shall mean the right, either
directly or indirectly, to elect the majority of the directors of a company
without the consent or acquiescence of any Third Party.   (b)   “Award” shall
mean any Option, Stock Appreciation Right, Restricted Stock, Restricted Stock
Right, Performance Award, Dividend Equivalent or Other Stock-Based Award granted
under the Plan.   (c)   “Award Agreement” shall mean any written agreement,
contract or other instrument or document evidencing any Award granted under the
Plan.   (d)   “Board” shall mean the board of directors of the Company.   (e)  
“Certificate” shall mean the Certificate of Incorporation of the Company, as
amended from time to time.   (f)   “Code” shall mean the Internal Revenue Code
of 1986 of the United States of America, as amended from time to time, and any
regulations promulgated thereunder.   (g)   “Committee” shall mean a committee
of the Board designated by the Board to administer the Plan. The Committee shall
consist solely of Directors appointed from time to time by the Board and shall
be comprised solely of at least that number of Directors with those
qualifications necessary to permit Awards under the Plan to qualify under
Rule 16b-3 and under Section 162(m) of the Code.   (h)   “Common Stock” shall
mean the shares of Common Stock of the Company as provided in the Certificate.  
(i)   “Company” shall mean eFunds Corporation, a corporation incorporated under
the laws of the State of Delaware, United States of America, and any successor
corporation.   (j)   “Director” shall mean a member of the Board.   (k)  
“Dividend Equivalent” shall mean any right granted under Section 6(e) of the
Plan.

Page 1



--------------------------------------------------------------------------------



 



(l)   “Eligible Person“ shall mean any officer, Director (including a
non-employee Director) or employee of the Company or any of its Affiliates and
any consultant or advisor who provides services to the Company or any of its
Affiliates, as determined by the Committee and selected by the Committee for an
Award under the Plan.   (m)   “Exchange Act” shall mean the United States
Securities Exchange Act of 1934, as amended from time to time, and any
regulations promulgated thereunder.   (n)   “Fair Market Value” shall mean, with
respect to any property (including, without limitation, any Shares or other
securities), the fair market value of such property determined by such methods
or procedures as shall be established from time to time by the Committee.
Notwithstanding the foregoing, unless otherwise determined by the Committee, the
Fair Market Value of a Share on a given date for purposes of the Plan shall be,
if the Shares are then traded on the Nasdaq National Market, the last sale price
of the Shares as reported on the Nasdaq National Market on such date or, if the
Nasdaq National Market is not open for trading on such date, on the most recent
preceding date when it is open for trading,   (o)   “Option” shall mean an
option granted under Section 6(a) of the Plan that is not intended to meet the
requirements of Section 422 of the Code or any successor provision, and shall
include any Reload Option.   (p)   “Other Stock-Based Award” shall mean any
right granted under Section 6(f) of the Plan.   (q)   “Participant” shall mean
an Eligible Person designated to be granted an Award under the Plan.   (r)  
“Performance Award” shall mean any right granted under Section 6(d) of the Plan.
  (s)   “Person” shall mean any natural person, corporation, partnership,
association or trust.   (t)   “Plan” shall mean this eFunds Corporation 2000
Stock Incentive Plan, as amended from time to time.   (u)   “Reload Option”
shall mean any Option granted under Section 6(a)(iv) of the Plan.   (v)  
“Restricted Stock” shall mean any Share issued pursuant to an Award granted
under Section 6(c) of the Plan.   (w)   “Restricted Stock Right” shall mean any
right granted under Section 6(c) of the Plan.   (x)   “Rule 16b-3” shall mean
the rule so designated which has been promulgated by the SEC under the authority
of Section 16 of the Exchange Act, as such rule may be amended from time to
time, together with any successor law or rule.   (y)   “SEC” shall mean the
United States Securities and Exchange Commission.   (z)   “Shares” shall mean
shares of Common Stock or such other securities or property as may become
subject to Awards pursuant to an adjustment made under Section 4(c) of the Plan.
  (aa)   “Stock Appreciation Right” shall mean any right granted under Section
6(b) of the Plan.   (bb)   “Third Party” shall mean any Person other than the
Company or any of its Affiliates.

Section 3. Administration.

(a)   Power and Authority of the Committee. The Plan shall be administered by
the Committee. Subject to the express provisions of the Plan and to applicable
law, the Committee shall have full power and authority to: (i) designate
Participants; (ii) determine the type or types of Awards to be granted to each

Page 2



--------------------------------------------------------------------------------



 



    Participant under the Plan; (iii) determine the number of Shares to be
covered by (or the method by which payments or other rights are to be calculated
in connection with) each Award; (iv) determine the terms and conditions of any
Award or Award Agreement; (v) subject to Section 7(c) of this Plan, amend the
terms and conditions of any Award or Award Agreement and accelerate the
exercisability of any Award or the lapse of restrictions relating to any Award;
(vi) determine whether, to what extent and under what circumstances Awards may
be exercised with the payment of cash, Shares, other securities, other Awards or
other property, or canceled, forfeited or suspended; (vii) determine whether, to
what extent and under what circumstances cash, Shares, other securities, other
awards, other property and other amounts issuable or payable by the Company with
respect to an Award under the Plan shall be deferred either automatically or at
the election of the holder thereof or the Committee; (viii) interpret and
administer the Plan and any instrument or agreement, including an Award
Agreement, relating to the Plan; (ix) establish, amend, suspend or waive such
rules and regulations and appoint such agents as it shall deem appropriate for
the proper administration of the Plan; and (x) make any other determination and
take any other action that the Committee deems necessary or desirable for the
administration of the Plan. Unless otherwise expressly provided in the Plan, all
designations, determinations, interpretations and other decisions under or with
respect to the Plan or any Award shall be within the sole discretion of the
Committee, may be made at any time and shall be final, conclusive and binding
upon any Participant, any holder or beneficiary of any Award and any employee of
the Company or its Affiliates and any other Eligible Person.   (b)   Delegation.
The Committee may delegate all or any of its powers and duties under the Plan to
one or more Directors, or a committee of Directors, subject to such terms,
conditions and limitations as the Committee may establish in its sole
discretion; provided, however, that the Committee shall not delegate its powers
and duties under this Plan with regard to Awards granted to officers or
directors of the Company or its Affiliates who are subject to Section 16 of the
Exchange Act or in such a manner as would cause the Plan not to comply with the
requirements of Section 162(m) of the Code.   (c)   Power and Authority of the
Board of Directors. Notwithstanding anything to the contrary contained herein,
the Board may, at any time and from time to time, without any further action of
the Committee, exercise the powers and duties of the Committee under the Plan.

Section 4. Shares Available for Awards.

(a)   Shares Available. Subject to the provisions of Section 4(c) hereof, the
Shares available for Awards under the Plan shall be authorized, but unissued,
Shares or Shares held in the treasury of the Company. Subject to adjustment as
provided in Section 4(c), the aggregate number of Shares which may be issued
under all Awards under the Plan shall be 9,100,000. If any Shares covered by an
Award or to which an Award relates are not purchased or are forfeited, or if an
Award otherwise terminates without delivery of any Shares, then the number of
Shares counted against the aggregate number of Shares available under the Plan
with respect to such Award, to the extent of any such forfeiture or termination,
shall again be available for granting Awards under the Plan.

Page 3



--------------------------------------------------------------------------------



 



(b)   Accounting for Awards. For purposes of this Section 4, if an Award
entitles the holder thereof to receive or purchase Shares, the number of Shares
covered by such Award or to which such Award relates shall be counted on the
date of grant of such Award against the aggregate number of Shares available for
grants under the Plan.   (c)   Adjustments. In the event that the Committee
shall determine that any dividend or other distribution (whether in the form of
cash, Shares, other securities or other property), recapitalization, stock
split, reverse stock split, reorganization, merger, consolidation, split-up,
spin-off, combination, repurchase or exchange of Shares or other securities of
the Company, issuance of warrants or other rights to purchase Shares or other
securities of the Company or other similar corporate transaction or event
affects the Shares such that an adjustment is determined by the Committee to be
appropriate in order to prevent dilution or enlargement of the benefits or
potential benefits intended to be made available under the Plan, then the
Committee shall, in such manner as it may deem equitable, adjust any or all of
(i) the number and type of Shares (or other securities or other property) which
thereafter may be made the subject of Awards, (ii) the number and type of Shares
(or other securities or other property) subject to outstanding Awards and
(iii) the purchase or exercise price with respect to any Award; provided,
however, that the number of Shares covered by any Award or to which such Award
relates shall always be a whole number.   (d)   Award Limitations Under the
Plan. The maximum number of Shares available for Awards of Restricted Stock or
Restricted Stock Rights under the Plan shall be 470,071. In addition, no
Participant may be granted any Award or Awards under the Plan, the value of
which Award or Awards is based solely on an increase in the value of the Shares
after the date of grant of such Award or Awards, for more than 1,000,000 Shares
(subject to adjustment as provided for in Section 4(c) of the Plan) in the
aggregate in any calendar year. The foregoing annual limitation specifically
includes the grant of any Award or Awards representing “qualified
performance-based compensation” within the meaning of Section 162(m) of the
Code.

Section 5. Eligibility.
Any Eligible Person shall be eligible to be designated a Participant. In
determining which Eligible Persons shall receive an Award and the terms of any
Award, the Committee may take into account the nature of the services rendered
by the respective Eligible Persons, their present and potential contributions to
the success of the Company, and such other factors as the Committee, in its
discretion, shall deem relevant.
Section 6. Awards.

(a)   Options. The Committee is hereby authorized to grant Options to
Participants with the following terms and conditions and with such additional
terms and conditions not inconsistent with the provisions of the Plan as the
Committee shall determine:

  (i)   Exercise Price. The purchase price per Share purchasable under an Option
shall be determined by the Committee; provided, however, that such purchase
price shall not be less than 100% of

Page 4



--------------------------------------------------------------------------------



 



      the Fair Market Value of a Share on the date of grant of such Option,
provided that the per Share exercise price may be set below Fair Market Value by
an amount determined necessary or appropriate by the Committee to satisfy
applicable requirements of law or government regulation.     (ii)   Option Term.
The term of each Option shall be fixed by the Committee, but shall not exceed
ten years.     (iii)   Time and Method of Exercise. The Committee shall
determine the time or times at which an Option may be exercised in whole or in
part and the method or methods by which, and the form or forms (including,
without limitation, cash, Shares, other securities, other Awards or other
property, or any combination thereof, having a Fair Market Value on the exercise
date equal to the relevant exercise price) in which, payment of the exercise
price with respect thereto may be made or deemed to have been made.     (iv)  
Reload Options. The Committee may grant Reload Options, separately or together
with another Option, pursuant to which, subject to the terms and conditions
established by the Committee, the Participant would be granted a new Option when
the payment of the exercise price of a previously granted option is made by the
delivery of Shares owned by the Participant pursuant to Section 6(a)(iii) hereof
or the relevant provisions of another plan of the Company, and/or when Shares
are tendered or withheld as payment of the amount to be withheld under
applicable income tax laws in connection with the exercise of an Option, which
new Option would be an Option to purchase the number of Shares not exceeding the
sum of (A) the number of Shares so provided as consideration upon the exercise
of the previously granted option to which such Reload Option relates and (B) the
number of Shares, if any, tendered or withheld as payment of the amount to be
withheld under applicable tax laws in connection with the exercise of the option
to which such Reload Option relates pursuant to the relevant provisions of the
plan or agreement relating to such option. Reload Options may be granted with
respect to Options previously granted under the Plan or options previously
granted under any other stock option plan of the Company or may be granted in
connection with any Option granted under the Plan or options granted under any
other stock option plan of the Company at the time of such grant. Such Reload
Options shall have a per Share exercise price equal to the Fair Market Value of
one Share as of the date of grant of the new Option, provided that the per Share
exercise price may be set below Fair Market Value by an amount determined
necessary or appropriate by the Committee to satisfy applicable requirements of
law or government regulation. Any Reload Option shall be subject to availability
of sufficient Shares for grant under the Plan. Shares surrendered as part or all
of the exercise price of the Option to which it relates that have been owned by
the optionee less than six months will not be counted for purposes of
determining the number of Shares that may be purchased pursuant to a Reload
Option.

Page 5



--------------------------------------------------------------------------------



 



(b)   Stock Appreciation Rights. The Committee is hereby authorized to grant
Stock Appreciation Rights to Participants subject to the terms of the Plan and
any applicable Award Agreement. A Stock Appreciation Right granted under the
Plan shall confer on the holder thereof the right to receive upon exercise
thereof the excess of (i) the Fair Market Value of one Share on the date of
exercise (or, if the Committee shall so determine, at any time during a
specified period before or after the date of exercise) over (ii) the grant price
(as the same may be adjusted under Section 4(c) of the Plan) per Share of the
Stock Appreciation Right as specified by the Committee, which price shall not be
less than 100% of the Fair Market Value of one Share (subject to any such
adjustment) on the date of grant of the Stock Appreciation Right, provided that
the grant price per Share may be set below Fair Market Value by an amount
determined necessary or appropriate by the Committee to satisfy applicable
requirements of law or government regulation. Subject to the terms of the Plan
and any applicable Award Agreement, the grant price, term, methods of exercise,
dates of exercise, methods of settlement and any other terms and conditions of
any Stock Appreciation Right shall be as determined by the Committee, which may
impose upon the exercise of any Stock Appreciation Right such conditions or
restrictions, not inconsistent with the provisions of the Plan, as it may deem
appropriate. The term of any Stock Appreciation Right shall not exceed ten
years.   (c)   Restricted Stock and Restricted Stock Rights. The Committee is
hereby authorized to grant Awards of Restricted Stock and Restricted Stock
Rights to Participants subject to the following terms and conditions and such
additional terms and conditions, not inconsistent with the provisions of the
Plan, as the Committee shall determine:

  (i)   Restrictions. Shares of Restricted Stock and Restricted Stock Rights
shall be subject to such restrictions as the Committee may impose (including,
without limitation, any limitation on the right to vote a share of Restricted
Stock or the right to receive any dividend or other right or property with
respect thereto or with respect to a Restricted Stock Right), which restrictions
may lapse separately or in combination at such time or times, in such
installments or otherwise as the Committee may deem appropriate.     (ii)  
Stock Certificates. Any Restricted Stock granted under the Plan shall be
evidenced by issuance of a stock certificate or certificates, which certificate
or certificates shall be held by the Company or a custodian acting on behalf of
the Company, or, if determined by the Committee and consistent with the rules of
the Nasdaq National Market or any securities exchange on which the Shares are
listed or admitted to trading, any Restricted Stock granted under the Plan may
be evidenced by recording the issuance of the same in the books and records of
the Company. Such certificate or certificates shall be registered in the name of
the Participant and shall bear an appropriate legend referring to the terms,
conditions and restrictions applicable to such Restricted Stock. In the case of
Restricted Stock Rights, no Shares shall be issued at the time such Awards are
granted.     (iii)   Forfeiture; Delivery of Shares. Except as otherwise
determined by the Committee, upon a Participant’s termination of employment (as
determined by or under criteria established by the

Page 6



--------------------------------------------------------------------------------



 



      Committee) with the Company or its Affiliates during the applicable
restriction period, all Shares of Restricted Stock and all Restricted Stock
Rights shall be forfeited and reacquired by the Company; provided, however, that
the Committee may, when it finds that a waiver would be in the best interest of
the Company, waive in whole or in part any or all remaining restrictions with
respect to Shares of Restricted Stock or Restricted Stock Rights. Any Share of
Restricted Stock that is no longer subject to restrictions shall be delivered to
the holder thereof promptly after the applicable restrictions lapse or are
waived. Upon the lapse or waiver of restrictions and the restricted period
relating to Restricted Stock Rights evidencing the right to receive Shares, such
Shares shall be issued and delivered to the holders of the Restricted Stock
Rights, subject to the provisions of the Plan and any applicable Award
Agreement.

(d)   Performance Awards. The Committee is hereby authorized to grant
Performance Awards to Participants subject to the terms of the Plan and any
applicable Award Agreement. A Performance Award granted under the Plan (i) may
be denominated or payable in cash, Shares (including, without limitation,
Restricted Stock and Restricted Stock Rights), other securities, other Awards or
other property and (ii) shall confer on the holder thereof the right to receive
payments, in whole or in part, upon the achievement of such performance goals
during such performance periods as the Committee shall establish. Subject to the
terms of the Plan and any applicable Award Agreement, the performance goals to
be achieved during any performance period, the length of any performance period,
the amount of any Performance Award granted, the amount of any payment or
transfer to be made pursuant to any Performance Award, and any other terms and
conditions of any Performance Award shall be determined by the Committee.   (e)
  Dividend Equivalents. The Committee is hereby authorized to grant to
Participants Dividend Equivalents under which such Participants shall be
entitled to receive payments (in cash, Shares, other securities, other Awards or
other property as determined in the discretion of the Committee) equivalent to
the amount of cash dividends paid by the Company to holders of Common Stock of
the Company with respect to a number of Shares determined by the Committee.
Subject to the terms of the Plan and any applicable Award Agreement, such
Dividend Equivalents may have such terms and conditions as the Committee shall
determine.   (f)   Other Stock-Based Awards. The Committee is hereby authorized
to grant to Participants such other Awards that are denominated or payable in,
valued in whole or in part by reference to, or otherwise based on or related to,
Shares (including, without limitation, securities convertible into Shares), as
are deemed by the Committee to be consistent with the purpose of the Plan;
provided, however, that such grants must comply with applicable law. Subject to
the terms of the Plan and any applicable Award Agreement, the Committee shall
determine the terms and conditions of such Awards. Shares or other securities
delivered pursuant to a purchase right granted under this Section 6(f) shall be
purchased for such consideration, which may be paid by such method or methods
and in such form or forms (including, without limitation, cash, Shares, other
securities, other Awards or other property or any combination thereof), as the
Committee shall determine, the value of which consideration shall not be

Page 7



--------------------------------------------------------------------------------



 



    less than 100% of the Fair Market Value of such Shares or other securities
as of the date such purchase right is granted, provided that the value of such
Shares or other securities may be set below Fair Market Value by an amount
determined necessary or appropriate by the Committee to satisfy applicable
requirements of law or government regulation. (g)   General.

  (i)   No Cash Consideration for Awards. Awards may be granted for no cash
consideration or for such minimal cash consideration as may be required by
applicable law or may be granted for such cash consideration as the Committee
may determine in its discretion.     (ii)   Awards May Be Granted Separately or
Together. Awards may, in the discretion of the Committee, be granted either
alone or in addition to, in tandem with, or in substitution for any other Award
or any award granted under any plan of the Company or any of its Affiliates
other than the Plan. Awards granted in addition to or in tandem with other
Awards or in addition to or in tandem with awards granted under any such other
plan of the Company or any of its Affiliates may be granted either at the same
time as or at a different time from the grant of such other Awards or awards.  
  (iii)   Forms of Payments Under Awards. Subject to the terms of the Plan and
of any applicable Award Agreement, payments or transfers to be made by the
Company or an Affiliate upon the grant, exercise or payment of an Award may be
made in such form or forms as the Committee shall determine (including, without
limitation, cash, Shares, other securities, other Awards or other property, or
any combination thereof). All such payments must be made in a single
installment. The Company may not make loans to Participants of amounts payable
upon the grant, exercise or payment of an award. (iv) Limits on Transfer of
Awards. No Award and no right under any such Award shall be transferable by a
Participant otherwise than by will or by the laws of descent and distribution;
provided, however, that if so determined by the Committee, a Participant may, in
the manner established by the Committee, designate a beneficiary or
beneficiaries to exercise the rights of the Participant and receive any property
distributable with respect to any Award upon the death of the Participant.
Notwithstanding the preceding sentence, if so determined by the Committee, an
Option may be transferred by a Participant to any “Family Member” (as such term
is defined in the General Instructions to Form S-8 (or any successor to such
Instructions or Form)) of that Participant in a manner established by the
Committee, provided that such transfer is not for value (i.e., the Participant
making the transfer may not receive any consideration therefor). Any Family
Member to whom an Option is transferred in accordance with the preceding
sentence shall not make any subsequent transfer of such Option or any right
thereunder otherwise than by will or the laws of descent and distribution;
provided, however, that if so determined by the Committee, such Family Member
may, in the manner established by the Committee, designate a beneficiary or
beneficiaries to exercise the rights of such Family Member under the Option and
receive any property distributable with respect thereto upon the death of such
Family Member. Each

Page 8



--------------------------------------------------------------------------------



 



      Award or right under any Award shall be exercisable during the
Participant’s lifetime only by the Participant, or if permissible under
applicable law, by the Participant’s guardian or legal representative, excepting
an Option that has been transferred to a Family Member in accordance with the
foregoing provisions, in which event the Option and any rights thereunder may be
exercisable during such Family Member’s lifetime only by such Family Member or,
if permissible under applicable law, by the Family Member’s guardian or legal
representative. Except as provided in this clause (iv), no Award or right under
any such Award may be pledged, alienated, attached or otherwise encumbered, and
any purported pledge, alienation, attachment or encumbrance thereof shall be
void and unenforceable against the Company or any of its Affiliates.     (v)  
Term of Awards. Subject to the terms of the Plan, the term of each Award shall
be for such period as may be determined by the Committee.     (vi)  
Restrictions; Securities Exchange Listing. All Shares or other securities
delivered under the Plan pursuant to any Award or the exercise thereof shall be
subject to such restrictions as the Committee may deem advisable under the Plan,
applicable securities laws, rules or regulations, and other regulatory
requirements, and the Committee may cause appropriate entries to be made or
legends to be placed on the certificates for such Shares or other securities to
reflect such restrictions. If the Shares or other securities are traded on the
Nasdaq National Market or a securities exchange, the Company shall not be
required to deliver any Shares or other securities covered by an Award unless
and until such Shares or other securities have been admitted for trading on the
Nasdaq National Market or such securities exchange.

Section 7. Amendment and Termination; Adjustments.

(a)   Amendments to the Plan. Subject to the provisions of Section 7(c), the
Board of Directors may amend, alter, suspend, discontinue or terminate the Plan;
provided, however, that, notwithstanding any other provision of the Plan or any
Award Agreement, prior approval of the stockholders of the Company shall be
required for any amendment to the Plan that requires stockholder approval under
the rules or regulations of the Nasdaq National Market or any securities
exchange that are applicable to the Company.   (b)   Waivers. Subject to the
provisions of the Plan, the Committee may waive any conditions of or rights of
the Company under any outstanding award, prospectively or retroactively.   (c)  
Limitations on Amendments. Neither the Board nor the Committee may amend, alter,
suspend, discontinue or terminate any outstanding Award, prospectively or
retroactively, that would have an adverse effect on the rights of the
Participant with respect to such Award, without the consent of the Participant
or holder or beneficiary thereof, except as otherwise provided herein or in the
Award Agreement.

Page 9



--------------------------------------------------------------------------------



 



(d)   Correction of Defects, Omissions and Inconsistencies. The Committee may
correct any defect, supply any omission or reconcile any inconsistency in the
Plan or any Award or Award Agreement in the manner and to the extent it shall
deem desirable to carry the Plan into effect.

Section 8. Income Tax Withholding.
In order to comply with all applicable income tax laws or regulations, the
Committee may establish such policy or policies as it deems appropriate with
respect to such laws and regulations, including without limitation the
establishment of policies to ensure that all applicable payroll, withholding,
income or other taxes, which are the sole and absolute responsibility of a
Participant, are withheld or collected from such Participant. In order to assist
a Participant in paying all or a portion of the taxes to be withheld or
collected upon exercise or receipt of (or the lapse of restrictions relating to)
an Award, the Committee, in its discretion and subject to such additional terms
and conditions as it may adopt, may permit the Participant to satisfy such tax
obligation by (a) electing to have the Company withhold a portion of the payment
or transfer otherwise to be made upon exercise or receipt of (or the lapse of
restrictions relating to) such Award with a Fair Market Value equal to the
amount of such taxes or (b) delivering to the Company Shares or other property
other than Shares issuable upon exercise or receipt of (or the lapse of
restrictions relating to) such Award with a Fair Market Value equal to the
amount of such taxes. The election, if any, must be made on or before the date
that the amount of tax to be withheld is determined.
Section 9. General Provisions.

(a)   No Rights to Awards. No Eligible Person, Participant or other Person shall
have any claim to be granted any Award under the Plan, and there is no
obligation for uniformity of treatment of Eligible Persons, Participants or
holders or beneficiaries of Awards under the Plan. The terms and conditions of
Awards need not be the same with respect to any Participant or with respect to
different Participants.   (b)   Award Agreements. No Participant will have
rights under an Award granted to such Participant unless and until an Award
Agreement shall have been duly executed on behalf of the Company and, if
requested by the Company, signed by the Participant and delivered to the
Company.   (c)   No Limit on Other Compensation Arrangements. Nothing contained
in the Plan shall prevent the Company or any of its Affiliates from adopting or
continuing in effect other or additional compensation plans or arrangements, and
such arrangements may be either generally applicable or applicable only in
specific cases.   (d)   No Right to Employment. The grant of an Award shall not
be construed as giving a Participant the right to be retained in the employ of
the Company or any of its Affiliates, nor will it affect in any way the right of
the Company or any of its Affiliates to terminate the employment of any
Participant in its or their employ at any time, with or without cause. In
addition, the Company or any of its Affiliates may at any time dismiss a
Participant in its or their employ from employment free from any liability or
any claim under the Plan, unless otherwise expressly provided in the Plan or in
any Award Agreement.

Page 10



--------------------------------------------------------------------------------



 



(e)   Governing Law. The validity, construction and effect of the Plan, any
Award Agreement or any Award, and any rules and regulations relating to the
Plan, any Award Agreement or any Award, shall be determined in accordance with
the laws of the State of Delaware which shall be the proper law thereof
notwithstanding any rules regarding conflict of laws therein contained under
which any other law would be made applicable.   (f)   Severability. If any
provision of the Plan, any Award Agreement or any Award is or becomes or is
deemed to be invalid, illegal or unenforceable in any jurisdiction or would
disqualify the Plan, any Award Agreement or any Award under any law deemed
applicable by the Committee, then

  (i)   such provision shall be construed or deemed amended to conform to
applicable laws, or     (ii)   if it cannot be so construed or deemed amended
without, in the determination of the Committee, materially altering the purpose
or intent of the Plan, the Award Agreement or the Award, such provision shall be
stricken,

    but only as to each jurisdiction, Award Agreement and Award so affected, and
the Plan, as well as each Award Agreement and Award so affected, shall otherwise
remain in full force and effect in accordance with its original terms.   (g)  
No Trust or Fund Created. Neither the Plan nor any Award shall create or be
construed to create a trust or separate fund of any kind or a fiduciary
relationship between the Company or any of its Affiliates and a Participant or
any other Person. To the extent that any Person acquires a right to receive
payments from the Company or any of its Affiliates pursuant to an Award, such
right shall be no greater than the right of any unsecured general creditor of
the Company or any such Affiliate.   (h)   No Fractional Shares. No fractional
Shares shall be issued or delivered pursuant to the Plan or any Award, and the
Committee shall determine whether cash shall be paid in lieu of any fractional
Share or whether such fractional Share or any rights thereto shall be canceled,
terminated or otherwise eliminated.   (i)   Headings. Headings are given to the
sections and subsections of the Plan solely as a convenience to facilitate
reference. Such headings shall not be deemed in any way material or relevant to
the construction or interpretation of the Plan or any provision thereof.   (j)  
Other Benefits. No compensation or benefit awarded to or realized by any
Participant in the employ of the Company or any of its Affiliates under the Plan
shall be included for the purpose of computing such Participant’s compensation
under any compensation-based retirement, disability or similar plan of the
Company or any of its Affiliates unless required by law or otherwise provided by
such other plan.

Page 11



--------------------------------------------------------------------------------



 



Section 10. Effective Date of the Plan.
The Plan shall be approved by the Board of Directors of the Company and shall be
effective as of April 17, 2000, subject to the approval of the stockholder or
stockholders of the Company, which approval may be satisfied by the approval of
Deluxe Corporation, as the sole stockholder of the Company, for purposes of
satisfying the requirements of the Nasdaq National Market.
Section 11. Term of the Plan.
The Plan shall continue in effect until it is discontinued or terminated as
provided in Section 7. No Award shall be granted after the termination of this
Plan. However, unless otherwise expressly provided in this Plan or in an
applicable Award Agreement, any Award theretofore granted may extend beyond the
termination of this Plan, and the authority of the Committee provided for
hereunder with respect to this Plan and any Awards, and the authority of the
Board to amend this Plan, shall extend beyond the termination of this Plan.

Page 12